Citation Nr: 0123944	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  00-07 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether there is legal entitlement to Department of Veterans 
Affairs (VA) death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had recognized service between December 1941 and 
May 1946.  He was a prisoner of war (POW) from April 1942 to 
June 1942.  The veteran died in October 1981.  The appellant 
is the spouse of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).

On June 15, 2001, a hearing was held at the RO before the 
undersigned, who is a Member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 2001).  A transcript of the 
hearing is in the file.

At the hearing, the appellant made statements indicating that 
she may be claiming entitlement to service connection for the 
cause of the veteran's death.  The Board observes that the RO 
has previously denied her claim on several occasions, most 
recently in August 1998, and that determination was not 
appealed.  Thus, this matter is referred to the RO for 
whatever action may be deemed appropriate.  


FINDING OF FACT

The United States Army Reserve Personnel Center has certified 
that the veteran's recognized service was service in the 
regular Philippine Army.




CONCLUSION OF LAW

The criteria for entitlement to VA death pension benefits 
have not been met.  38 U.S.C.A. §§ 101, 107, 1501, 1521, 
5103A (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.1, 3.2, 3.3, 
3.8, 3.9 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Certification from the U.S. Army Reserve Personnel Center 
indicates that that the veteran had recognized service in the 
Philippine Army from December 1941 to May 1946.  He was a 
prisoner of war from April 1942 to June 1942.

Received was a death certificate of the veteran indicating 
that he died in October 1981. 

In a statement in September 2000, two friends of the veteran 
indicated that they served with the veteran during World War 
II and that they all were prisoners of war during the war.

At the Board hearing in June 2001, the appellant testified 
that the veteran was a prisoner of war during his service and 
that she should be entitled to death pension benefits. 

II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  Thus, 
no further assistance to the appellant is required to comply 
with any duty to assist her.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In this regard there has been notice as to 
information needed, and there has been a decision and 
statement of the case sent to the appellant, and she had the 
opportunity to present testimony at a personal hearing before 
the Board.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
this claim.  All pertinent notice has been provided in the 
documents sent to the appellant.  Additionally, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed, as this is a case in which 
the laws and regulations, as opposed to the facts, govern its 
disposition.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2000).  The term "veteran of any war" means any 
veteran who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e) (2000).  
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
for pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.8(c) and (d).  For a Regular Philippine Scout or a member 
of one of the regular components of the Philippine 
Commonwealth Army while serving with USAFFE, the period of 
active service will be from the date certified by the Armed 
Forces as the date of enlistment.  38 C.F.R. § 3.9(a) (2000).

In the instant case, although the Board recognizes the 
veteran's service with the Regular Philippine Army from 
December 1941 to May 1946 and his prisoner of war status 
during this time period, his service does not provide 
eligibility for pension or death pension benefits as a matter 
of law.  Since the law pertaining to eligibility for the 
claimed benefits is dispositive of this issue, the 
appellant's claim must be denied because of the absence of 
legal merit or entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to VA death pension benefits is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

